NONPRECEDENTIAL DISPOSITION
                                  To be cited only in accordance with 
                                           Fed. R. App. P. 32.1




                     United States Court of Appeals
                                          For the Seventh Circuit
                                          Chicago, Illinois  60604

                                        Submitted December 4, 2008*
                                         Decided December 5, 2008

                                                    Before

                                     FRANK H. EASTERBROOK, Chief Judge

                                          WILLIAM J. BAUER, Circuit Judge

                                      JOHN DANIEL TINDER, Circuit Judge

No. 08‐1318

UNITED STATES OF AMERICA ,                               Appeal from the United States District
     Plaintiff‐Appellee,                                 Court for the Central District of Illinois.

           v.                                            No. 1:07‐CR‐10051‐001

ROOSEVELT LAWSON,                                        Joe Billy McDade, 
     Defendant‐Appellant.                                Judge.




                                                  O R D E R

        Roosevelt Lawson was caught with a gun and drugs and entered a conditional guilty
plea to possession of a firearm by a felon, 18 U.S.C. § 922(g)(1), after the district court denied
his motion to suppress.  Lawson challenges that ruling on appeal but concedes that circuit
precedent forecloses his arguments.  We affirm the judgment.



           *
         The parties jointly filed a motion to waive oral argument.  Thus, the appeal is
submitted on the briefs and the record.  See FED. R. APP. P. 34(f).
No. 08‐1318                                                                                Page 2

        The facts are straightforward.  Authorities in Peoria, Illinois, suspected that
Lawson’s brother, Cornell, was dealing drugs.  Police obtained a warrant to search Cornell
and his residence, based in part on the discovery of marijuana and ziploc bags in the trash
from the house.  Before the warrant could be executed, an officer staking out the house
watched as a black male arrived in a Chevrolet Suburban, exited the truck but left the motor
running, and used a key to enter the house.  The Suburban had been seen there several
times before, and the surveillance officer concluded that the driver was Cornell.  Moments
later the driver exited the house carrying a brown paper bag and drove away.  The
surveillance officer called for backup and followed the Suburban to a local store that police
knew to be a common site for drug deals.  A Chevrolet Monte Carlo soon arrived at the
store, and the driver of the Suburban exited the truck and entered the passenger side of the
Monte Carlo.  Several police officers then surrounded the Monte Carlo with their cars, and
one of them approached the passenger side with his gun drawn.  When the driver of the
Suburban did not immediately raise his hands as ordered, the officer opened the door and
saw in plain view that he was holding cash and a bag of marijuana.  The driver of the
Suburban was arrested, and only then did police realize they had Roosevelt Lawson in
custody, not Cornell.  The police impounded both vehicles and later found a gun in the
Suburban.  Lawson was turned over to federal authorities.  

         Following an evidentiary hearing, the district court denied Lawson’s motion to
suppress.  The court found that the police not only thought they were following Cornell, but
also reasonably believed that the driver of the Suburban—Lawson, as it turns out—was
engaged in a drug deal.  And, the court continued, once police observed Lawson holding a
bag of marijuana, they had probable cause to arrest him and search his Suburban for
contraband. 

        On appeal Lawson argues that the police violated the Fourth Amendment by seizing
him in the Monte Carlo and then searching his Suburban.  But he acknowledges that under
Hill v. California, 401 U.S. 797 (1971), his detention was lawful because the police reasonably
thought he was Cornell, for whom they had a warrant.  See also United States v. Marshall,
79 F.3d 68, 69 (7th Cir. 1996) (applying Hill to case where defendant was arrested pursuant
to warrant for someone else).  Lawson further concedes that the search of the Suburban was
valid under our precedent in United States v. Johnson, 383 F.3d 538, 545‐46 (7th Cir. 2004),
because once officers saw drugs in his hand they had probable cause to search his Suburban
for additional contraband.  See also Carroll v. United States, 267 U.S. 132 (1925).  Lawson
contends, however, that a case pending before the Supreme Court, Herring v. United States,
492 F.3d 1212 (11th Cir. 2007), cert. granted, 128 S. Ct. 1221 (Feb. 19, 2008) (No. 07‐513), may
alter the scope of the good‐faith exception to the exclusionary rule and affect his case.  See id. 
But Herring is not relevant to the search of the Suburban, and as for the initial seizure, the
district court gave a second reason for upholding it: reasonable suspicion that the driver of
No. 08‐1318                                                                             Page 3

the Suburban was engaged in a drug crime.  As the government points out in its brief
(without any reply from Lawson), this alternate basis for upholding the initial seizure is not
challenged.  Lawson has thus waived any claim of error based on that ruling.  See United
States v. Zuniga‐Lazaro, 388 F.3d 308, 314 (7th Cir. 2004). 

                                                                                  AFFIRMED.